internal_revenue_service number release date index number --------------------------- ---------------------------------------------------------- ------------------------------------------------ ---------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-113686-07 date date ------- ------------- ---------------- ------------------------------------ ------------------------------------------------ trust -------------------------------------------------- corp --------------------------------------------------- state a year date dear ----------------- this is in reply to a letter dated date and a supplemental submission requesting a ruling on behalf of trust and corp you have requested a ruling that trust and corp be granted an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election for corp to be treated as a taxable_reit_subsidiary trs of trust under sec_856 of the internal_revenue_code facts trust is a state a corporation that will elect to be treated as a real_estate_investment_trust reit for its year taxable_year trust was formerly a fiscal_year taxpayer its first reit_year began on date and ended on december year trust’s primary business is owning and leasing real properties plr-113686-07 corp’s business consists of holding a partnership_interest in a partnership that owns certain real_estate that generates gross_income that would not be qualifying_income under sec_856 or sec_856 in order for trust to qualify as a reit corp must be a trs of trust under sec_856 in connection with filing its first federal_income_tax return as a reit trust underwent an internal review of its tax filings and it came to trust’s attention that a timely trs election which should have been filed no longer than two months and fifteen days following date was not in fact timely filed to treat corp as a trs of trust trust represents that it relies on tax professionals for tax_advice in this area and such professionals failed to advise trust to make the trs election trust represents that trust’s management has at all times intended to elect and maintain trust’s status as a reit beginning with its initial year short taxable_year trust further represents that if trust’s management had been aware of the need to file an election to treat corp as a trs in order to preserve trust’s reit status trust’s management would have caused the election to be filed in a timely manner trust has submitted statements under penalties of perjury from its president and chief_executive_officer and its tax advisor in support of this ruling_request trust and corp make the following representations in support of this ruling_request the request for relief was filed by trust and corp before the failure to make the regulatory election was discovered by the service the granting of such relief will not result in trust or corp having a lower tax_liability in the aggregate for all years to which the regulatory election applies than trust and or corp would have had if the election had been timely made taking into account the time_value_of_money neither trust nor corp is seeking to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 neither trust nor corp with knowledge of all relevant facts willfully failed to make the sec_856 election neither trust nor corp has used hindsight in making its decision to seek the relief requested herein granting the requested relief will not affect any_tax years that are closed under the statute_of_limitations plr-113686-07 law and analysis sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary in announcement 2001_1_cb_716 the internal_revenue_service service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden utah sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of ' sec_301_9100-3 provides that subject_to paragraphs b i through iii of ' when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and ' c provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion plr-113686-07 based on the information submitted and representations made we conclude that trust and corp have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat corp as a taxable_reit_subsidiary of trust as of date1 therefore trust and corp are granted a period of time not to exceed days from the date of this letter to submit the form_8875 this ruling is limited to the timeliness of the filing of the form_8875 this ruling s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether trust otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of trust and corp is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director s office will determine such tax_liability for the years involved if the director s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
